                         IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION

                                 DOCKET NO.: 3:20cr235-KDB
                                                  3:20-cr-00268-KDB
 UNITED STATES OF AMERICA                           )
                                                    )
                                                    )            CONSENT ORDER AND
                                                    )         ruDGMENT OF FORFEITURE
 MARKUETRIC STRINGFELLOW                            )           PENDING RULE 32.2(c)(2)
 *aka" Mark Stringfellow
                                                    )


         BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination ofDefendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

        l.     The following property is forfeited to the United States punuant to 18 U.S.C. gg
981 and 982, and/or 28 U.S.C. $ 2461(c), provided, however, that forfeitue of specific assets is
subject to any and all third party petitions under 21 U.S.C. $ 853(n), pending final adjudication
herein:

       A forfeiture money judgment in the amount of$105,533.00, such amount constituting
       the proceeds that Defendant personally obtained as a result of the offense/s to which
       Defendant has pled guilty. Defendant stipulates that the Government may satisfy the
       money judgment via forfeiture of proceeds and/or substitute property as defined in
       21 U.S.C. $ 853(p). For purposes of forfeiture under Section 853(p), Defendant
       stipulates thal as a result of acts or omissions of Defendan! one or more provisions
       of Section 853(p)(1Xa)-@) are satisfied.

       2.      If and to the extent required by Fed. R. Crim. P. 32.2b)6),21 U.S.C. g 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeitue.

       3.       Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry ofthis order, the United States
Attomey's Office is authorized to conduct any discovery needed to identifu, locate, or dispose of
the property, including depositions, interrogatories, and requests for production ofdocuments, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

        4. A forfeiture moneyjudgment shall be included in the defendant's sentence, and the
 United States may take steps to collect the judgment fiom any property of the defendant, provided,
the value of any forfeited specific assets shall be credited toward satisfaction of this money
judgment upon liquidation.




     Case 3:20-cr-00235-KDB-DCK Document 13 Filed 08/21/20 Page 1 of 2
        The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds ofdefendant's crime(s) herein and are therefore subject to forfeiture
pursuant to I 8 U.S.C. $$ 981 and 982, andlor 28 U.S.C. g 2461(c). The defendant hereby waives
the requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the
charging instrument, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment against defendant. If the defendant has previously submitted a claim in
response to an administrative forfeiture proceeding regarding any of this property! defendant
hereby withdraws that claim. If defendant has not previously submitted such a claim, defendant
hereby waives all right to do so.



R. ANDREW MURRAY
          STATES      TTORNEY



   CHAEL    E   SAVAG                                MARKUETRIC        S      GFELLOW
Assistant United States                              Defendant




                                                            T. RAWLS, ESQ.
                                                       ttomey for Defendant




     Case 3:20-cr-00235-KDB-DCK Document 13 Filed 08/21/20 Page 2 of 2
